


Exhibit 10.3
EXECUTION VERSION


NINTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT


NINTH AMENDMENT AND WAIVER, dated as of September 28, 2012 (this “Amendment”),
under and to the Credit Agreement dated as of March 13, 2009 (as heretofore
amended, supplemented or otherwise modified, the “Credit Agreement”), among
American Apparel, Inc., a corporation organized under the laws of the State of
Delaware (the “Borrower”), the Facility Guarantors from time to time party
thereto, Wilmington Trust, National Association (successor by merger to
Wilmington Trust FSB), in its capacity as Administrative Agent thereunder and in
its capacity as Collateral Agent thereunder, and the Lenders from time to time
party thereto.


W I T N E S S E T H:
    
WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;


WHEREAS, the Borrower and the Required Lenders have agreed to waive and to amend
certain provisions of the Credit Agreement on the terms and subject to the
conditions set forth in this Amendment; and


NOW THEREFORE, in consideration of the premises and mutual covenants contained
in this Amendment, the undersigned hereby agree as follows:
I.Defined Terms; Interpretation; Etc. Capitalized terms used but not defined in
this Amendment shall have the meanings given to them in the Credit Agreement (as
amended hereby).


II.Amendment to Credit Agreement.


(a)Section 1.01 of the Credit Agreement is hereby amended by:


(i)
adding the following definitions in proper alphabetical order:



“Ninth Amendment Temporary Interest Rate Increase” has the meaning assigned to
such term in the definition of Interest Rate.
“Ninth Amendment Temporary Interest Rate Increase Period” has the meaning
assigned to such term in the definition of Interest Rate.
(ii)
amending and restating the first sentence of the definition of “Interest Rate”
as follows:



“Interest Rate” means a per annum rate equal to 15% (plus, for the period from
and including October 1, 2012 to but excluding December 31, 2012 (the “Ninth
Amendment Temporary Interest Rate Increase Period”), a per annum rate equal to
0.517830% (the “Ninth Amendment Temporary Interest Rate Increase”)); provided,
however, that if Total Debt to Consolidated EBITDA as of the last day of any
four consecutive Fiscal Quarters is greater than the ratio set forth below
opposite the last day of such period (a “Pricing Increase Event”), then
“Interest Rate” shall mean a per annum rate equal to 17% (the “Interim Interest
Rate”) (plus, for the Ninth Amendment Temporary Interest Rate Increase Period,
the Ninth Amendment Temporary Interest Rate Increase); provided, further,
however, that if (a) Total Debt to Consolidated EBITDA as of the last day of any
four consecutive Fiscal Quarters is greater than 4.00 to 1.00 or (b)
Consolidated EBITDA for any twelve consecutive Fiscal Month period is negative
(either, a “Pricing Cap Event”), then “Interest Rate” shall mean a per annum
rate equal to 18% (the “Highest Interest Rate”) (plus, for the Ninth Amendment
Temporary Interest Rate Increase Period, the Ninth Amendment Temporary Interest
Rate Increase).

1

--------------------------------------------------------------------------------




(b)Clause (iii)(C) of the first paragraph of Section 2.04 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“(C) that occurs after September 30, 2012, when the Interest Rate is (1) 15%
(excluding the Ninth Amendment Temporary Interest Rate Increase), 33.33% in Cash
Interest and 66.67% in PIK Interest (and interest accruing as a result of the
Ninth Amendment Temporary Interest Rate Increase shall be paid in PIK Interest),
(2) 17% (excluding the Ninth Amendment Temporary Interest Rate Increase), 29.41%
in Cash Interest and 70.59% in PIK Interest (and interest accruing as a result
of the Ninth Amendment Temporary Interest Rate Increase shall be paid in PIK
Interest) and (3) 18% (excluding the Ninth Amendment Temporary Interest Rate
Increase), 27.78% in Cash Interest and 72.22% PIK Interest (and interest
accruing as a result of the Ninth Amendment Temporary Interest Rate Increase
shall be paid in PIK Interest),”


(c)Section 9.01(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:


“(b)    if to the Administrative Agent or the Collateral Agent to it at the
following address (or such other address as notified to the other parties hereto
in writing by the Administrative Agent or the Collateral Agent from time to
time):
Wilmington Trust, National Association
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attention: Meghan McCauley
Telecopy no: 612-217-5651
E-Mail Address: MMcCauley@WilmingtonTrust.com


III.Waiver. The Required Lenders hereby agree to waive the application of
Section 6.11 of the Credit Agreement for the twelve consecutive Fiscal Month
period ending on September 30, 2012.


IV.Conditions Precedent to the Effectiveness of this Amendment. This Amendment
shall become effective as of, and with effect from, September 30, 2012 (the
“Ninth Amendment Effective Date”), subject to satisfaction of the following
conditions precedent (the date such conditions precedent are satisfied being the
“CP Date”):


(a)The Borrower, the Facility Guarantors and each Lender shall have duly
executed and delivered to the Administrative Agent this Amendment.


(b)The Borrower shall have paid in cash to each Lender, on a pro rata basis, an
amendment fee equal to $166,418.35.


(c)All corporate and other proceedings required in connection with this
Amendment, and all documents, instruments and other legal matters in connection
with the transactions contemplated by this Amendment, shall be satisfactory in
all respects to the Lenders, and the Lenders shall have received such documents
and certificates as the Lenders or their counsel may reasonably request relating
to the authorization of the transactions contemplated by this Amendment, all in
form and substance satisfactory to the Lenders and their counsel.


(d)Each of the representations and warranties contained in Section V
(Representations and Warranties) of this Amendment shall be true and correct.


(e)After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing as of the date hereof.



2

--------------------------------------------------------------------------------




(f)No litigation shall have been commenced against any Loan Party or any of its
Subsidiaries, either on the date hereof or the CP Date, seeking to restrain or
enjoin (whether temporarily, preliminarily or permanently) the performance of
any action by any Loan Party required or contemplated by this Amendment or the
Credit Agreement as amended by this Amendment or any Loan Document.


V.Representations and Warranties. On and as of the date hereof and as of the CP
Date, the Borrower hereby represents and warrants to the Administrative Agent,
the Collateral Agent and the Lenders as follows:


(a)this Amendment has been duly authorized, executed and delivered by the
Borrower and each Facility Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and each Facility Guarantor, enforceable against the
Borrower and each Facility Guarantor in accordance with its terms and the Credit
Agreement as amended by this Amendment and the other Loan Documents and
constitutes the legal, valid and binding obligation of the Borrower and each
Facility Guarantor, enforceable against the Borrower and each Facility Guarantor
in accordance with its terms;


(b)the transactions to be entered into and contemplated by this Amendment (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for such as have been
obtained or made and are in full force and effect, (ii) will not violate any
material Applicable Law or the Charter Documents of any Loan Party, (iii) will
not violate or result in a default under any indenture or any other agreement,
instrument or other evidence of Material Indebtedness, or any other Material
Agreement or other material instrument binding upon any Loan Party or its
assets, or give rise to a right thereunder to require any payment to be made by
any Loan Party, and (iv) will not result in the creation or imposition of any
Lien on any asset of any Loan Party, except Liens created under the Loan
Documents and the First Lien Loan Documents;


(c)each of the representations and warranties contained in Article III
(Representations and Warranties) of the Credit Agreement, the other Loan
Documents or otherwise made in writing in connection therewith are true and
correct in all material respects on and as of the date hereof and the CP Date,
in each case as if made on and as of such date, except (x) to the extent that
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties shall be true and correct in all
material respects as of such specific date and (y) with respect to the
representations contained in Sections 3.04(b), 3.06 and 3.17 of the Credit
Agreement, as disclosed in filings by the Borrower with the SEC prior to the CP
Date with respect to the Borrower and its consolidated Subsidiaries;


(d)after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing; and


(e)no litigation has been commenced against any Loan Party or any of its
Subsidiaries seeking to restrain or enjoin (whether temporarily, preliminarily
or permanently) the performance of any action by any Loan Party required or
contemplated by this Amendment, the Credit Agreement as amended hereby or any
Loan Document.


VI.Amount of Obligations. Each Loan Party acknowledges and agrees that (a) as of
the close of business on September 30, 2012, the Obligations include, without
limitation, the amounts set forth on Schedule 1 attached hereto on account of
the outstanding unpaid amount of principal of the Loans (including PIK Interest
and PIK Fees that have been added to the principal amount of the Loans) and (b)
such Loan Party is truly and justly indebted to the Lenders and the
Administrative Agent for the Obligations without defense, counterclaim or offset
of any kind, and such Loan Party ratifies and reaffirms the validity,
enforceability and binding nature of such Obligations.


VII.Collateral. Each Loan Party ratifies and reaffirms the validity and
enforceability (without defense, counterclaim or offset of any kind) of the
liens and security interests granted to secure any of the

3

--------------------------------------------------------------------------------




Obligations by such Loan Party to the Administrative Agent, for the benefit of
the Lenders, pursuant to the Security Documents to which such Loan Party is a
party. Each Loan Party acknowledges and agrees that all such liens and security
interests granted by such Loan Party shall continue to secure the Obligations
from and after the Ninth Amendment Effective Date. Each Loan Party hereby
represents and warrants to the Administrative Agent and the Lenders that,
pursuant to the Security Documents to which such Loan Party is a party, the
Obligations are secured by liens on and security interests in all of such Loan
Party's assets to the extent required by the Security Documents.


VIII.Loan Party Release. Although each Lender, the Administrative Agent and the
Collateral Agent regards its conduct as proper and does not believe that any
Loan Party has any claim, right, cause of action, offset or defense against any
Lender, the Administrative Agent, the Collateral Agent or any of such Lender's,
the Administrative Agent's or the Collateral Agent's present or former
subsidiaries, Affiliates, officers, directors, employees, attorneys or other
representatives or agents (collectively with their respective successors and
assigns, the “Lender Parties”) in connection with the execution, delivery,
performance and administration of, or the transactions contemplated by this
Amendment, the Credit Agreement and the other Loan Documents, each Lender, the
Administrative Agent, the Collateral Agent and each Loan Party agree to
eliminate any possibility that any past conduct, conditions, acts, omissions,
events, circumstances or matters of any kind whatsoever could impair or
otherwise affect any rights, interests, contracts or remedies of the Lenders,
the Administrative Agent or the Collateral Agent. Therefore, each Loan Party
unconditionally, freely, voluntarily and, after consultation with counsel and
becoming fully and adequately informed as to the relevant facts, circumstances
and consequences, releases, waives and forever discharges (and further agrees
not to allege, claim or pursue) (a) any and all liabilities, indebtedness and
obligations, whether known or unknown, of any kind whatsoever of any Lender
Party to any Loan Party, (b) any legal, equitable or other obligations of any
kind whatsoever, whether known or unknown, of any Lender Party to any Loan Party
(and any rights of any Loan Party against any Lender Party), (c) any and all
claims, whether known or unknown, under any oral or implied agreement with (or
obligation or undertaking of any kind whatsoever of) any Lender Party which is
different from or in addition to the express terms of this Agreement, the Credit
Agreement and the other Loan Documents and (d) all other claims, rights, causes
of action, counterclaims or defenses of any kind whatsoever, in contract or in
tort, in law or in equity, whether known or unknown, direct or derivative, which
such Loan Party or any predecessor, successor or assign might otherwise have or
may have against any Lender Party on account of any conduct, condition, act,
omission, event, contract, liability, obligation, demand, covenant, promise,
indebtedness, claim, right, cause of action, suit, damage, defense, circumstance
or matter of any kind whatsoever which, in the case of each of the foregoing
clauses (a), (b), (c) and (d), existed, arose or occurred at any time prior to
the CP Date and in connection with the execution, delivery, performance and
administration of, or the transactions contemplated by, this Amendment, the
Credit Agreement and the other Loan Documents.


IX.No Other Amendments or Waivers; Confirmation. Except as expressly set forth
herein, this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Lenders, the Agents, the Borrower or any other Loan Party under the Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrower to any future
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred to herein. After the Ninth Amendment
Effective Date, any reference in any Loan Document to the Credit Agreement shall
mean the Credit Agreement as modified hereby. As of the Ninth Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import, and each reference in
the other Loan Documents to the Credit Agreement (including, without limitation,
by means of words like “thereunder”, “thereof” and words of like import), shall
mean and be a reference to the Credit Agreement as amended hereby, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument. Each of the table of contents and lists of Exhibits and
Schedules of the Credit Agreement shall be amended to reflect the changes made
in this Amendment as of the Ninth Amendment Effective Date. This Amendment is a
Loan Document.

4

--------------------------------------------------------------------------------






X.Consent of Facility Guarantors. Each Facility Guarantor hereby consents to
this Amendment and agrees that the terms hereof shall not affect in any way its
obligations and liabilities under the Loan Documents (as amended and otherwise
expressly modified hereby), all of which obligations and liabilities shall
remain in full force and effect and each of which is hereby reaffirmed (as
amended and otherwise expressly modified hereby).


XI.Expenses. The Borrower agrees to reimburse each of the Administrative Agent,
Collateral Agent, the Lenders and the Lion Parties for their respective
outstanding reasonable out-of-pocket expenses (whether or not yet invoiced to
the Borrower) incurred in connection with the Credit Agreement, this Amendment,
the other Loan Documents, the Warrants and the monitoring and oversight of the
Lion Parties' investment (including without limitation, the reasonable fees,
disbursements and other charges of Simpson Thacher & Bartlett LLP). This
Amendment constitutes a Loan Document.


XII.Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of New York.


XIII.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. This
Amendment may be delivered by facsimile or other electronic transmission of the
relevant signature pages hereof.


XIV.Headings. The Section headings used herein are for convenience of reference
only, are not part of this Agreement and are not to affect the construction of,
or to be taken into consideration in interpreting, this Amendment.


XV.Notices. All communications and notices hereunder shall be given as provided
in the Credit Agreement or, as the case may be, the Facility Guaranty.


XVI.Severability. The fact that any term or provision of this Amendment is held
invalid, illegal or unenforceable as to any person in any situation in any
jurisdiction shall not affect the validity, enforceability or legality of the
remaining terms or provisions hereof or the validity, enforceability or legality
of such offending term or provision in any other situation, or jurisdiction or
as applied to any person.


XVII.Successors. The terms of this Amendment shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns.


XVIII.Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL
BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER
LOAN DOCUMENT.


XIX.Submission to Jurisdiction. Each Loan Party agrees that any suit for the
enforcement of this Amendment may be brought in the federal or state courts of
the State of New York as the Lenders may elect in their sole discretion and
consents to the non-exclusive jurisdiction of such courts. Each party to this
Amendment hereby waives any objection which it may now or hereafter have to the
venue of any such suit or any such court or that such suit is brought in an
inconvenient forum and agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Amendment shall affect any right that any Credit Party may otherwise have to
bring any action or proceeding relating to this Amendment against a Loan Party
or its properties in the courts of any jurisdiction.
[Remainder of Page Intentionally Left Blank]



5